the district court abused its discretion by admitting evidence of gang
                 affiliation and motive, (4) the district court abused its discretion by
                 admitting evidence of gang members' felonious conduct to prove the gang
                 enhancement, (5) the State presented insufficient evidence to support the
                 convictions, (6) the district court abused its discretion by denying Goode's
                 motion for a new trial based on inconsistent verdicts, and (7) Goode's
                 convictions and sentences for both attempted• murder and aggravated
                 battery violate the Double Jeopardy Clause. Concluding that these
                 arguments lack merit, we affirm.
                 The district court did not abuse its discretion by refusing to excuse the
                 entire original venire for cause
                             Goode first argues that the district court improperly refused to
                 excuse the entire original venire for cause. During a break in voir dire,
                 several venire members overheard Elizondo speaking on his cellular
                 phone. Elizondo used profanity, mentioned marijuana, expressed his
                 opinion that the State was making a big deal out of the situation, and said
                 that he was "the only one out." The district court excused all venire
                 members who directly overheard the call and asked the remaining venire
                 members to raise their hands if they heard anything about the call second-
                 hand. The district court then individually questioned the venire members
                 who raised their hands and excused those venire members who said that
                 they could not remain impartial. One of the venire members said that the
                 call "caused a stir" amongst the other venire members. Goode moved to
                 excuse the entire venire for cause and the district court refused to do so.
                             We review a district court's decision whether to excuse
                 potential jurors for cause for an abuse of discretion.    Weber v. State, 121
Nev. 554, 580, 119 P.3d 107, 125 (2005). When determining whether a
                 district court abused its discretion, the relevant inquiry is "whether a
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                        prospective juror's views would prevent or substantially impair the
                        performance of his duties as a juror in accordance with his instructions
                        and his oath." Id. (quoting Leonard v. State, 117 Nev. 53, 65, 17 P.3d 397,
                        405 (2001)).
                                       Here, the district court excused for cause all venire members
                        who directly overheard the call or heard about the call and could not
                        remain impartial. Goode argues that the comment that the call "caused a
                        stir" indicates that the entire venire was tainted and that other venire
                        members heard about the call but did not raise their hands. However, we
                        cannot assume that the venire members who did not raise their hands
                        were lying. See McConnell v. State, 120 Nev. 1043, 1062, 102 P.3d 606,
                        619 (2004) ("We presume that juries follow the instructions they are
                        given ... ."); State v. Barnes, 481 S.E.2d 44, 56 (N.C. 1997) ("We presume
                        that jurors will tell the truth . ."). Moreover, the district court
                        questioned the venire regarding the call and excused all venire members
                        who could not remain impartial. In addition, any bias would have been
                        attenuated because Elizondo, not Goode, was having the offending
                        conversation. Given these circumstances, we conclude that the district
                        court properly exercised its discretion by refusing to excuse the entire
                        venire for cause. See Weber, 121 Nev. at 580, 119 P.3d at 125.
                        The district court properly exercised its discretion by denying Goode's
                        motion to sever
                                       Next, Goode argues that the district court abused its
                        discretion by denying his motion to sever his trial from Elizondo's. We
                        review a district court's decision not to sever a trial for an abuse of
                        discretion.    Chartier v. State, 124 Nev. 760, 764, 191 P.3d 1182, 1185
                        (2008). Severance should be granted 'only if there is a serious risk that a
                        joint trial would compromise a specific trial right . . . or prevent the jury
SUPREME COURT
        OF
     NEVADA
                                                               3
(0) 1947A    .,71fWap
                from making a reliable judgment about guilt or innocence."       Id. at 765,
                191 P.3d at 1185 (quoting Marshall v. State, 118 Nev. 642, 647, 56 P.3d
376, 379 (2002)); see also NRS 174.165(1). "[A] court must consider not
                only the possible prejudice to the defendant but also the possible prejudice
                to the State resulting from expensive, duplicative trials."   Marshall, 118
Nev. at 646, 56 P.3d at 379. Severance is not required merely because it
                would make "acquittal more likely," id. at 647, 56 P.3d at 379, or "because
                the evidence admissible against a co-defendant is more damaging than
                that admissible against the moving party."     Lisle v. State, 113 Nev. 679,
                690, 941 P.2d 459, 466 (1997), overruled on other grounds by Middleton v.
                State, 114 Nev. 1089, 1117 n.9, 968 P.2d 296, 315 n.9 (1998). Rather,
                "misjoinder requires reversal only if it has a substantial and injurious
                effect on the verdict." Marshall, 118 Nev. at 647, 56 P.3d at 379.
                            Goode argues that severance was required because Elizondo
                admitted that he attacked Gil-Corona and that he was a member of the
                gang involved in this case, Varrio Grande Vista (VGV), whereas Goode
                made no such admissions. While the evidence against Elizondo may have
                been stronger, this disparity in the evidence did not entitle Goode to a
                separate trial.   See Lisle, 113 Nev. at 690, 941 P.2d at 466. Moreover,
                Goode fails to indicate why jurors could not be expected to
                compartmentalize the evidence admitted against each defendant, and
                because much of the evidence would have been identical in separate trials,
                severance would have placed a significant burden on the State.           See
                Marshall, 118 Nev. at 646, 56 P.3d at 379. Thus, we conclude that the
                district court did not abuse its discretion by denying Goode's motion to
                sever on this ground.



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                             Goode     further    argues     that    Elizondo's confession
                 unconstitutionally implicated Goode. Where a defendant is implicated by
                 a non-testifying codefendant's confession, the defendant's right to
                 confrontation requires the redaction of the confession to eliminate mention
                 of the defendant's name or existence and a limiting instruction.
                 Richardson v. Marsh, 481 U.S. 200, 211 (1987). Here, Elizondo's
                 confession was redacted to remove any mention of Goode or the number of
                 attackers, and Goode's objections to the redactions were sustained before
                 Elizondo's confession was admitted into evidence. Accordingly, Elizondo's
                 confession did not unconstitutionally implicate Goode,         see id., and
                 admission of this confession against Elizondo did not require severance.'
                 The district court did not abuse its discretion by admitting evidence of
                 gang affiliation and motive
                             Goode next argues that the district court abused its discretion
                 by admitting evidence of gang affiliation and motive. We review a district
                 court's decision to admit gang-affiliation evidence for an abuse of
                 discretion, and will uphold such a decision if "(1) the evidence is relevant,
                 (2) it is proven by clear and convincing evidence, and (3) its probative
                 value is not substantially outweighed by the danger of unfair prejudice."
                 Butler v. State, 120 Nev. 879, 889, 102 P.3d 71, 78 (2004).
                             First, Goode and his codefendants were charged with the gang
                 enhancement, and the State presented evidence suggesting that the attack
                 on Gil-Corona was retaliation for an earlier attack on Marco Lopez, a

                       'Goode also argues that severance was required because the entire
                 venire was tainted by Elizondo's cellular phone conversation. However, as
                 discussed above, we conclude that the district court excused for cause all
                 venire members who expressed bias against Goode or his codefendants.
                 As a result, we reject this argument.


SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e
                founding member of VGV. Thus, evidence of gang affiliation and motive
                was highly relevant to proving the gang enhancement. See id. ("This court
                has repeatedly held that gang-affiliation evidence may be relevant and
                probative when it is admitted to prove motive.").
                            Second, there is no reason to doubt the evidence of Goode's
                association with VGV members. A police officer testified that he stopped
                Goode with a VGV member, and Goode's own alibi was that he was at the
                hospital with Lopez at the time of the crime.
                            Third, the evidence that Goode associated with VGV members
                was not unduly prejudicial. Although there was significant testimony
                regarding VGV members' felonious conduct other than the attack on Gil-
                Corona, none of this testimony mentioned Goode, and because Goode was
                charged with the gang enhancement, any risk of unfair prejudice did not
                substantially outweigh the probative value of this evidence. Accordingly,
                the district court did not abuse its discretion by admitting this evidence.
                See Butler, 120 Nev. at 889, 102 P.3d at 78.
                Admitting evidence of VGV members' juvenile adjudications of delinquency
                to prove the gang enhancement was not an abuse of discretion
                            Goode further argues that the district court abused its
                discretion by admitting evidence of VGV members' juvenile adjudications
                of delinquency to prove that VGV was a criminal gang.
                            In order to prove the gang enhancement, the State must
                prove, inter alia, that the gang at issue "[h]as as one of its common
                activities engaging in criminal activity punishable as a felony, other than
                the conduct which constitutes the primary offense." NRS 193.168(8)(c)
                (emphasis added). It is clear that the State need not offer felony
                convictions to prove this element because the statute reads "punishable,"
                not "punished." Moreover, NRS 193.168(7) allows the State to prove the
SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                 gang enhancement using expert testimony, further indicating that the
                 Legislature contemplated that the State could offer evidence other than
                 adult felony convictions to prove the gang enhancement.
                              Goode argues that juvenile adjudications of delinquency are
                 civil in nature and therefore cannot be used to prove the felonious activity
                 element. Although juvenile proceedings are civil in nature, NRS
                 62D.010(1)(a); State v. Javier C., 128 Nev. , , 289 P.3d 1194, 1197
                 (2012) (recognizing that juvenile proceedings and confinement resulting
                 therefrom are civil, not criminal), this does not mean that a juvenile's
                 conduct giving rise to a juvenile adjudication of delinquency is also civil.
                 Rather, juvenile proceedings may be initiated due to a juvenile's acts that
                 are designated felony criminal offenses. NRS 62B.330(2)(c); see also In re
                 Seven Minors, 99 Nev. 427, 432, 664 P.2d 947, 950 (1983) (explaining that
                 juveniles come before the juvenile courts after "committing crimes"),
                 disapproved of on other grounds by In re William S., 122 Nev. 432, 442
                 n.23, 132 P.3d 1015, 1021 n.23 (2006). Thus, the mere fact that juvenile
                 adjudications of delinquency are civil in nature does not mean that they
                 are inadmissible to prove the felonious activity element of the gang
                 enhancement.
                             Finally, Goode argues that NRS 193.168(8)(c) lacks standards
                 to guide courts in determining what evidence may be admitted to prove
                 the felonious activity element. While we agree that NRS 193.168(8)(c)
                 contains few if any meaningful standards, we conclude that this was the
                 Legislature's intent, expressed unambiguously in the statute itself.
                 Accordingly, the district court properly construed NRS 193.168(8)(c) when
                 it concluded that evidence other than felony convictions, including juvenile
                 adjudications of delinquency, may be admitted to prove the felonious

SUPREME COURT
        OF
     NEVADA
                                                       7
to) 1947A    e
                 activity element of the gang enhancement.       State v. Lucero, 127 Nev.      ,
                    , 249 P.3d 1226, 1228 (2011) (stating that this court reviews a district
                 court's interpretation of a statute de novo and unambiguous statutory
                 language is given its plain meaning). As a result, the district court did not
                 abuse its discretion by admitting evidence of juvenile adjudications to
                 prove that VGV engages in felonious conduct as a common activity.            See
                 Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106, 109 (2008) (reviewing a
                 district court's decision to admit evidence for an abuse of discretion). 2
                 Sufficient evidence supports the convictions
                              Next, Goode argues that the State presented insufficient
                 evidence to support the convictions. Evidence is sufficient if, "after
                 viewing the evidence in the light most favorable to the prosecution, any
                 rational trier of fact could have found the essential elements of the crime
                 beyond a reasonable doubt." McNair v. State, 108 Nev. 53, 56, 825 P.2d
571, 573 (1992) (internal quotation marks omitted).


                       2 To the extent that we have previously suggested in dicta that the
                 conduct used to prove the felonious activity element must also be
                 committed in furtherance of the criminal gang, such a conclusion is
                 unsupported by NRS 193.168(8)(c). See Origel-Candido v. State, 114 Nev.
378, 383, 956 P.2d 1378, 1381 (1998) ("The fact that individual members
                 committed felony crimes which benefitted the gang does not lead
                 necessarily to the conclusion that felonious action is a common
                 denominator of the gang." (Emphasis added.)). NRS 193.168(8)(c) does
                 not expressly impose this requirement, and because such a requirement
                 would make the gang enhancement all but impossible to prove, we decline
                 to infer that the Legislature intended to impose such a requirement. See
                 Lucero, 127 Nev. at , 249 P.3d at 1228.

                       Goode also argues that the State presented evidence of his juvenile
                 adjudications of delinquency, but this argument is unsupported by the
                 record.


SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A    e
                      Gil-Corona's identification of Goode
                            Goode argues that the evidence was insufficient to prove that
                Goode stabbed Gil-Corona On cross-examination, Goode exposed
                potential problems with Gil-Corona's identification of Goode as one of his
                attackers, but the jury was nevertheless entitled to believe Gil-Corona's
                testimony that Goode stabbed him.      See id. (stating "that it is the jury's
                function . . to assess the weight of the evidence and determine the
                credibility of witnesses"). Thus, the State presented sufficient evidence
                that Goode stabbed Gil-Corona. See id.
                     Attempted murder
                            "Attempted murder is the performance of an act or acts which
                tend, but fail, to kill a human being, when such acts are done with express
                malice, namely, with the deliberate intention unlawfully to kill."    Keys v.
                State, 104 Nev. 736, 740, 766 P.2d 270, 273 (1988). "Express malice is that
                deliberate intention unlawfully to take away the life of a fellow creature,
                which is manifested by external circumstances capable of proof"          NRS
                200.020(1) (emphasis added); cl Dearman v. State, 93 Nev. 364, 367, 566
P.2d 407, 409 (1977) (regarding murder, stating that "[i]ntent to kill . . .
                may be ascertained or deduced from the facts and circumstances of the
                killing, such as use of a weapon calculated to produce death, the manner of
                use, and the attendant circumstances").
                            Goode next argues that the evidence was insufficient to prove
                that he intended to kill Gil-Corona because Gil-Corona's injuries were not
                life-threatening. Gil-Corona testified that a sedan drove at him at full
                speed, he was beaten with hammers by five males, and that he was
                stabbed in the head and torso by Goode. Gil-Corona's injuries did not
                require surgery or an extended hospital stay, but given the nature of the
                attack, the weapons used, and the vital locations of Gil-Corona's injuries, a
SUPREME COURT
     OF
   NEVADA
                                                      9
(0) 1947A imS
                reasonable jury could conclude that the non-life-threatening nature of Gil-
                Corona's injuries was due to his luck or his attackers' ineptitude, not the
                absence of intent to kill.   See NRS 200.020(1); Dearman, 93 Nev. at 367,
                566 P.2d at 409. Accordingly, the State presented sufficient evidence to
                prove that Goode intended to kill Gil-Corona. See McNair, 108 Nev. at 56,
                825 P.2d at 573.
                      Aggravated battery
                            Goode further argues that the State presented insufficient
                evidence to support his aggravated battery conviction. Except for
                challenging the sufficiency of Gil-Corona's testimony identifying Goode as
                the stabber, Goode does not appear to argue that the evidence was
                insufficient to convict him of simple battery. Rather, Goode argues that
                the evidence was insufficient to prove that the battery resulted in
                substantial bodily harm, was accomplished using a deadly weapon, or was
                committed in furtherance of a criminal gang.
                            Substantial bodily harm
                            First, Goode argues that the State presented insufficient
                evidence to prove that the attack resulted in substantial bodily harm
                Substantial bodily harm includes physical injury "which causes serious,
                permanent disfigurement or protracted loss or impairment of the function
                of any bodily member or organ; or . . . [p]rolonged physical pain." NRS
                0.060. Photographs of Gil-Corona's injuries were admitted into evidence
                and Gil-Corona showed the jury the scars on his torso. Gil-Corona
                testified that at the time of trial, he had ongoing pain in his torso, suffered
                multiple severe headaches each week, and may not be able to continue
                working in construction due to his pain This evidence was sufficient for a
                rational jury to conclude that the attack caused substantial bodily harm.
                See id.; Levi v. State, 95 Nev. 746, 748, 602 P.2d 189, 190 (1979) (stating
SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A
                that serious, permanent disfigurement "includes cosmetic disfigurement,"
                and a jury determines whether an injury is serious or permanent); see also
                McNair, 108 Nev. at 56, 825 P.2d at 573.
                            Deadly weapon
                            Second, to the extent that Goode argues that the State
                presented insufficient evidence to prove that the attack was accomplished
                using a deadly weapon, we reject this argument. A deadly weapon
                includes an instrument "which, under the circumstances in which it is
                used, attempted to be used or threatened to be used, is readily capable of
                causing substantial bodily harm or death." NRS 193.165(6)(b). The State
                presented evidence that Goode stabbed Gil-Corona in the head and torso.
                This evidence, combined with the evidence of Gil-Corona's injuries
                discussed above, was sufficient for the jury to conclude that the battery
                was accomplished with a deadly weapon. See NRS 193.165(6)(b); McNair,
108 Nev. at 56, 825 P.2d at 573.
                            Gang enhancement
                            Third, Goode argues that the State presented insufficient
                evidence to prove the gang enhancement. A person who commits a felony
                "knowingly for the benefit of, at the direction of, or in affiliation with, a
                criminal gang, with the specific intent to promote, further or assist the
                activities of the criminal gang" is subject to an additional penalty. NRS
                193.168(1). A "criminal gang" is:
                            any combination of persons, organized formally or
                            informally, so constructed that the organization
                            will continue its operation even if individual
                            members enter or leave the organization, which:
                            (a) Has a common name or identifying symbol;
                            (b) Has particular conduct, status and customs
                            indicative of it; and
SUPREME COURT
       OF
    NEVADA
                                                     11
(0)1947A    e
                           (c) Has as one of its common activities engaging in
                           criminal activity punishable as a felony, other
                           than the conduct which constitutes the primary
                           offense.
                NRS 193.168(8).
                            Goode argues that the evidence was insufficient to establish
                the final element of the gang enhancement, that VGV engages in felonious
                conduct as a common activity.     See NRS 193.168(8)(c). This argument
                lacks merit. In Origel-Candido v. State, we concluded that a gang expert's
                testimony was insufficient to prove the felonious activity element of the
                gang enhancement. 114 Nev. 378, 382-83, 956 P.2d 1378, 1381 (1998).
                The gang expert in Origel-Candido testified that the gang in that case
                qualified as a criminal gang under Nevada law and that he was aware of
                felonies committed by gang members that benefitted the gang.     Id. at 382,
                956 P.2d at 1381. However, the gang expert "did not testify as to an
                approximate number of . . . gang members who committed felonies" or
                "that incoming members of the gang were exhorted to felonious acts by
                senior members."    Id. at 383, 956 P.2d at 1381. We criticized this
                "conclusory testimony," explaining that "[t]he fact that individual
                members committed felony crimes which benefitted the gang does not lead
                necessarily to the conclusion that felonious action is a common
                denominator of the gang." Id. Because the gang expert's testimony failed
                to address whether felonious conduct was a common activity of the gang,
                we held that the evidence was insufficient to prove the gang enhancement
                beyond a reasonable doubt. Id. at 382-83, 956 P.2d at 1381.
                            Unlike the gang expert in Origel-Candido, the State's gang
                expert in this case, Detective Souder, asserted facts rather than the legal
                conclusion that VGV is a criminal gang. Souder testified that VGV
                members commonly engage in felony burglary, robbery, assault, battery,
SUPREME COURT
        OF
     NEVADA
                                                    12
(0) )947A
                    and drug activity. He testified that when a VGV member commits a
                    crime, other members and affiliates are expected to join him, failure to do
                    so may result in physical retaliation, and committing crimes with VGV is
                    a way to get into and earn respect within VGV. He testified that if a VGV
                    member was attacked, other members would be expected to retaliate to
                    protect and promote the gang. He testified that VGV had approximately
                    30 members and affiliates at the time of the attack and approximately 60
                    members and affiliates at the time of trial, and that a majority of VGV
                    members engage in felonious conduct. Finally, Souder testified to specific
                    examples of VGV members' felonious conduct. 3 Unlike the testimony in
                    Origel-Candido, Souder's testimony addressed the approximate number of
                    VGV members who committed felonies and explained that VGV members
                    and affiliates were expected to commit crimes with and for VGV. Based on
                    this testimony, a rational jury could find that VGV engaged in felonious
                    conduct as a common activity. See NRS 193.168(8)(c); McNair, 108 Nev. at
                    56, 825 P.2d at 573.
                                Goode further argues that the State presented insufficient
                    evidence that Goode was a member of VGV. However, the State is not
                    required to prove that a defendant charged with the gang enhancement is
                    a member, or even an affiliate, of the criminal gang. Rather, the State
                    need only prove that a defendant committed a felony "knowingly for the
                    benefit of, at the direction of, or in affiliation with, a criminal gang, with
                    the specific intent to promote, further or assist the activities of the
                    criminal gang." NRS 193.168(1) (emphasis added). Therefore, Goode's

                          3As discussed above, we are not persuaded that only adult felony
                    convictions are admissible as examples of gang members' felonious
                    conduct. See NRS 193.168(8)(c).


SUPREME COURT
        OF
     NEVADA
                                                          13
(0) 1947A      'W
             714
               1
                argument that the State presented insufficient evidence of his
                membership in VGV to support the gang enhancement lacks merit.
                            In conclusion, the State presented sufficient evidence to
                support Goode's convictions. See McNair, 108 Nev. at 56, 825 P.2d at 573• 4
                The district court did not abuse its discretion by denying Goode's motion
                for a new trial based on inconsistent verdicts
                            Next, Goode argues that the district court abused its
                discretion by denying his motion for a new trial based on inconsistent
                verdicts. The jury found that the battery was accomplished with a deadly
                weapon and in furtherance of a criminal gang, but did not find these facts
                with regards to attempted murder. We assume without deciding that
                these verdicts were inconsistent, but we nevertheless conclude that the
                district court did not abuse its discretion.
                            The mere fact that a jury returns inconsistent verdicts does
                not justify reversal of a conviction because inconsistent verdicts "often are
                a product of jury lenity."   United States v. Powell, 469 U.S. 57, 65 (1984);
                see also Bollinger v. State, 111 Nev. 1110, 1116-17, 901 P.2d 671, 675-76
                (1995) (citing Powell, 469 U.S. at 64-69). Where a jury returns
                inconsistent verdicts, review for sufficiency of the evidence protects a
                defendant "against jury irrationality or error."    Powell, 469 U.S. at 67.
                Because Goode points only to the inconsistent verdicts as grounds for a
                new trial, and because the evidence was sufficient to support the
                convictions, we conclude that the district court did not abuse its discretion



                      4 Because we conclude that Goode's convictions were supported by
                sufficient evidence, we also conclude that the district court did not abuse
                its discretion by refusing to advise the jury to acquit Goode. See NRS
                175.381(1); Milton v. State, 111 Nev. 1487, 1493, 908 P.2d 684, 688 (1995).


SUPREME COURT
         OF
      NEVADA
                                                       14
(0) 1947A.
                 by refusing to grant a new trial. See id.; Meyer v. State, 119 Nev. 554, 561,
                 80 P.3d 447, 453 (2003) (reviewing a district court's denial of a motion for
                 new trial based on juror misconduct for an abuse of discretion).
                 Goode's convictions and sentence do not violate double jeopardy
                              Finally, Goode argues that sentencing him for attempted
                 murder and aggravated battery violated the Double Jeopardy Clause.
                 "The Double Jeopardy Clause protects against . . . multiple punishments
                 for the same offense." Jackson v. State, 128 Nev. „ 291 P.3d 1274,
                 1278 (2012). This court reviews a claim that a conviction violates double
                 jeopardy de novo. Id. at , 291 P.3d at 1277. If "a state legislature has
                 clearly authorized multiple punishments for the same offense[,]        . dual
                 punishments do not offend double jeopardy." Id. at        291 P.3d at 1278.
                              Under Nevada law, Iniothing . . protects a person who, in an
                 unsuccessful attempt to commit one crime, does commit another and
                 different one, from the punishment prescribed for the crime actually
                 committed." NRS 193.330(2). Therefore, we concluded in Jackson that
                 the Legislature clearly authorized multiple punishments for both
                 attempted murder and aggravated battery, even if the charges are based
                 on the same conduct. 128 Nev. at , 291 P.3d at 1279-80. We further
                 concluded that these crimes were not lesser included offenses of each
                 other. Id. at , 291 P.3d at 1280 (citing Blockb urger v. United States,
                 284 U.S. 299, 304 (1932)). Therefore, we conclude that Goode's convictions
                 and sentences do not violate the Double Jeopardy Clause.      Id. at 291
                 P.3d at 1279-80. 5



                       5 In
                       addition, Goode argues that cumulative error warrants reversal
                 However, we conclude that Goode's assertions of error lack merit.
                                                              continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                       15
(0) 1947A    e
                            Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                    Pickering


                                                          ttAita—C                , J.
                                                    Parraguirre




                 cc:   Hon. Valorie J. Vega, District Judge
                       Law Office of Scott P. Eichhorn, LLC
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                 ...continued
                 Therefore, his cumulative error argument also fails.   See Rose v. State, 123
Nev. 194, 211, 163 P.3d 408, 419 (2007).


SUPREME COURT
        OF
     NEVADA
                                                     16
(0) 1947A    e
                    SAITTA, J., concurring:
                                Though I concur with the• majority in affirming Goode's
                    conviction, I write separately to comment on the issue of NRS 193.168(8)'s
                    gang enhancement provision.
                                NRS 193.168(8)(c) requires the State to prove, inter alia, that
                    the gang at issue "[Was as one of its common activities engaging in
                    criminal activity punishable as a felony, other than the conduct which
                    constitutes the primary offense." The majority correctly observes that
                    NRS 193.168(8)(c) uses the term "punishable" as opposed to "punished"
                    and that NRS 193.168(7) allows the State to prove the gang enhancement
                    using expert testimony. Since a statute's plain meaning controls its
                    interpretation, State v. Lucero, 127 Nev. , , 249 P.3d 1226, 1228
                    (2011), I must agree with the majority's conclusion that the Legislature
                    intended to allow the State to offer evidence other than prior convictions to
                    prove the gang enhancement.
                                The majority concludes that juvenile adjudications are
                    admissible to prove a gang sentencing enhancement because no statute
                    expressly prohibits their use for this purpose. However, a cornerstone of
                    juvenile justice law is that juvenile adjudications are civil and "not
                    criminal in nature." NRS 62D.010(1)(a); see also State v Javier C., 128
                    Nev. , 289 P.3d 1194, 1197 (2012). Thus, the majority allows the
                    admission of the juvenile records of other purported gang members to
                    prove the gang sentencing enhancement for the present defendant.
                                This analysis is troubling because juvenile adjudications
                    typically use less formal processes and fewer procedural safeguards than
                    are present in criminal trials. See NRS 62D.010(1). Consequently, the use
                    of juvenile adjudications to provide evidence in a criminal trial—as was

SUPREME COURT
        OF
     NEVADA


(0) 1947A    464.
                done here—can allow the admission of evidence that has not been subject
                to the procedural standards required in a criminal trial.
                            Furthermore, the admission of other individuals' unrelated
                juvenile adjudications is troubling because it allows a defendant's
                wrongdoing to be judged by misconduct that is not connected to the
                charged crime and in which the defendant was not involved. I can identify
                no other area of criminal law that allows the use of other individuals'
                unrelated conduct to increase a defendant's punishment. Though the
                present record does not suggest, and Goode does not argue, that the
                juvenile adjudication records at issue here had been sealed and therefore
                excluded under NRS 62H.130, this does not alleviate my concerns about
                using others' unrelated crimes activity against a criminal defendant.
                            Finally, I write separately to express my concern about NRS
                193.168(8)(c)'s lack of standards to assist our courts in determining what
                evidence can be admitted to prove the felonious activity element. While
                the majority recognizes that the statute contains few, if any, meaningful
                standards, it nonetheless concludes that this is evidence of the
                Legislature's unambiguously expressed intent not to restrict the type of
                evidence that could be considered for a gang sentencing enhancement.
                While this conclusion may be correct in light of the statute's plain
                meaning, see Lucero, 127 Nev. at , 249 P.3d at 1228, it leaves the
                district courts in an unenviable position of making decisions that lack any
                type of direction or standard. As a result, this statute promotes
                inconsistent and unpredictable applications.
                            Although I write separately to express my concerns about this
                standardless statute and the troubling use of other gang members' conduct
                to prove that a defendant was a member of a gang, I join my colleagues in

SUPREME COURT
         OF
      NEVADA
                                                      2
tO1 I 947A
                 their disposition of this matter because their ultimate conclusions about
                 the application of NRS 193.168(8)(c) and the other issues presented in the
                 present case are correct.




                                                                                   J.
                                                   Saitta




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    e